DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments and arguments, filed 2/8/2021, have overcome the following rejections:
The rejection of Claim 17 under 35 U.S.C. 101 due to cancellation of the claim.
All rejections of claims under 35 U.S.C. 112(b) due to amending or cancelling the claims to remove the subject matter requiring the rejections.
The rejection of 1-8 and 10-22 under 35 U.S.C. 103 as being unpatentable over Lu et al in view of Hagiopol et al as formulated due to amending Claim 13 to recite limitations not disclosed by Lu et al in view of Hagiopol et al.
The indicated rejections have been withdrawn.  However, upon further consideration and due to the amendments, the rejection of Claim 9 is amended to incorporate the remaining claims and form new grounds of rejection as detailed herein.

Applicant’s arguments have been thoroughly considered, but they are not convincing.  Applicant argues:
a) Claim 13 recites a polyacrylamide base polymer comprising 9 mol-%-20 mol-% of cationic monomers is selected from diallyldimethylammonium chloride (DADMAC), 3-(acrylamidopropyl)trimethyl- ammonium chloride (APTAC), 3-(methacrylamidopropyl) 
Applicant appears to be comparing mol-% (claim 13) with weight percent (Lu et al).  By way of example, the Examiner notes that a base copolymer of 75 wt-% acrylamide and 25 wt-% DADMAC, the minimum amount of cationic monomer disclosed by Lu et al, equates to a base copolymer of 87.2 mol-% acrylamide and 12.8 mol-% DADMAC, which falls in the claimed range of 9-20 mole-% cationic monomer.  Other compositions falling in the claimed range would have been immediately envisioned by one of ordinary skill in the art.
b) Claim 13 recites terminating the glyoxylation reaction, when the aqueous solution has a viscosity of 17 mPas - 27 mPas measured at 25 0C by using the Brookfield viscometer, thus a molecular weight must equivalently also be lower than what is defined in claim 1.  In Example 2 of Lu, the glyoxylation is quenched once the viscosity of the mixture reaches a level of 15 cp.  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As discussed in the rejections, it is known in the art that, if the reaction is not stopped, the reaction will continue, the viscosity of the reacting solution will continue to increase due to crosslinking of the polymers by glyoxal (which results in increasing molecular weight), and the solution can gel (Coscia et al, col 6, lines 37-50; Hagiopol ‘356, [0013]).  It is within the skill of one of ordinary skill in the art to determine a 
Citations of Examples of Lu et al are not needed to justify the rejections and have been removed.
c) Lu's composition is indeed also lacking a buffering acid, and Hagiopol is cited for the missing buffering acid.  Hagiopol indisputably fails to remedy the critical shortcomings of Lu.
The alleged shortcomings of Lu et al have been discussed above.
d) Hagiopol includes a post-addition step of glyoxal for stabilizing it.   Applicant therefore assumes that13 the chemical composition includes more glyoxal in comparison to the composition of amended independent claim 1.  Hagiopol rather teaches away from the present invention, since the additional glyoxal is added to the composition.
Post-addition of glyoxal is permitted by the open language of the claims.  As Applicant recognizes the additional amount of post-addition glyoxal is as little as 1 wt-%, or preferably 4 wt-% of the weight of the first portion of glyoxal added.  Using the calculations of Example A in the rejection, and adding 1% of the first portion of 20 wt-% glyoxal (based on the weight of the base polymer) gives a total amount of unreacted glyoxal of 10.2 wt-% (based on the weight of the base polymer) and, in a 10% solution of glyoxalated polymer, a residual amount of unreacted glyoxal of 0.93% by total weight of the composition, which is within the claimed range.  With the same example, post-addition of 4% of the first portion of 20 wt-% glyoxal (based on the weight of the base polymer) gives a total amount of unreacted glyoxal of 10.8 wt-% (based on the weight of the base polymer) and, in a 10% solution of glyoxalated polymer, a residual amount of 
Other compositions containing cationic charge density and percentage of unreacted glyoxal overlapping the claimed ranges can be readily envisioned by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3-7, 9, 11-13, 15-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2008/0308242) in view of Hagiopol et al (US 2005/0187356) and further in view of Lewis et al (US 2018/0327974, which draws priority to PCT/US2016/054625, filed 9/30/2016), and with the evidence of Coscia et al (US 3556932) and Penniman (US 5365775).
Claims 1, 3, 6, 7, 9: Lu et al discloses storage-stable glyoxalated polyacrylamide polymers and aqueous high-solids compositions comprising the polymers that provide good dry strength and temporary wet strength in paper products, and increasing papermaking dewatering rates (Abs, [0002], [0013-[0014]).  The compositions comprise:
a glyoxalated polyacrylamide polymer having a cationic charge and comprising a base polymer prior to glyoxalation having about 25% to about 90% by weight of cationic monomers and from about 90% to about 10% by weight of acrylamide, such as from about 30% to about 70% by weight of cationic monomers and from about 70% to about 30% by weight of acrylamide and having sufficient glyoxal-reactive 
an aqueous medium [0022], [0047];
from about 10% to about 15% by weight of the glyoxalated polyacrylamide polymer (reads on dry content) [0022], [0047]; and
an acid to control the final pH of the aqueous composition in the range from 2 -5 [0044].
Lu et al does not specifically disclose the cationic charge density or the percentage of unreacted glyoxal by total weight of the composition.  Lu et al does disclose suitable cationic monomers including diallyldimethylammonium chloride (DADMAC), which is used in examples ([0039], [0057]).  Lu et al also discloses reacting the base polymer with glyoxal in a weight ratio of glyoxal to base polymer from about 0.10 to about 0.60 [0044].  It is well known in the art that only about half of the added glyoxal reacts and the remainder remains dissolved in the water, a small percentage reacts to unite (crosslink) two polymeric molecules, which increases the molecular weight of the polymers and increases the viscosity of the solution (for evidence, see Coscia et al, col 6, lines 37-50, and Hagiopol ‘356, [0003]). Therefore, one of ordinary skill in the art would have found it obvious that only about half of the glyoxal used in conducting the glyoxalation reaction reacts with the base polymer and the rest remains unreacted in the obtained composition.   Using a base polymer comprising DADMAC and acrylamide (AAM), reacted with a weight ratio of glyoxal to base polymer of 0.20 to 0.40, of which 50% reacts and 50% remains in the solution as unreacted, the following calculations are made:

Example B: As another example, for 100 g of base polymer consisting of 30 g DADMAC (0.186 mol) and 70 g AAM (0.985 mol), reacted with 20 g glyoxal (0.35 mol) of which half (0.175 mol) remains unreacted, a cationic charge density of 1.69 meq/g, which lies within the claimed range is calculated similarly.  The unreacted glyoxal in a 10% solution is 0.91 wt-% by total weight of the solution, which lies in the claimed range.  
Lu et al does not disclose that the composition comprises a buffering acid.  However, Hagiopol et al ‘356 discloses cationic glyoxalated polyacrylamide polymers as strengthening agents for paper (Abs, [0056]).  In conducting the glyoxalation reaction, when a desired viscosity is attained, the reaction is substantially terminated by adding an acid to reduce the pH to a range of 3 to 3.5 ([0043] – [0044]).  Suitable acids are mineral acid (hydrochloric acid, sulfuric acid, phosphoric acid) or organic acid such as formic acid, acetic acid, citric acid, etc. [0045].
For further stability, Hagiopol et al ‘356 adds a buffer to the composition comprising an acid to maintain the pH of the composition between about 3 and 3.5 for a period of at least 6 weeks [0049].  Since Lu et al is directed to storage stable glyoxalated polyacrylamide polymer compositions, and it is known to maintain the 
Lu et al and Hagiopol et al ‘356 do not disclose the molecular weight of the glyoxalated polymer.  However, Lewis et al teaches that cationic glyoxalated polyacrylamide polymers having a weight-average molecular weight of at least 1,000,000 Da provide good strength and other properties such as drainage and retention [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a molecular weight in the claimed range for the glyoxalated polyacrylamide polymer of Lu et al in view of Hagiopol et al, as used in the rejection of Claim 1 above, and further in view of Lewis et al to obtain good strength, drainage and retention properties.
Claims 4 and 5: Lu et al discloses that the inventive compositions have a viscosity of less than about 25 cps measured by Brookfield viscometer after 28 days of storage at 37 °C ([0023], [0046]).  While Lu et al does not disclose the storage stability at the claimed conditions, the glyoxalated polyacrylamide polymer compositions disclosed by Lu et al in view of Hagiopol et al ‘356 and further in view of Lewis et al suggest a glyoxalated polymer composition that significantly overlays the claimed composition, and obtaining the claimed viscosities would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
Claim 11: It is considered by the Examiner that, with “about” half of the glyoxal reacted, obtaining an amount of unreacted glyoxal to acrylamide of slightly less than 50% would have been obvious to one of ordinary skill in the art.
Claim 12: As discussed above, for further stability, Hagiopol et al ‘356 adds a buffer comprising an acid to the composition to maintain the pH of the composition between about 3 and 3.5 for a period of at least 6 weeks [0049].  Suitable buffers include combinations of a weak acid and a weak base, with acetic acid and citric acid being mentioned.  Hagiopol et al ‘356 also discloses that suitable acids for terminating the glyoxalation reaction and adjusting the pH are mineral acid (hydrochloric acid, sulfuric acid, phosphoric acid) or organic acid such as formic acid, acetic acid, citric acid, etc. [0045].
Since formic acid and acetic acid and citric acid have been disclosed as functionally equivalent options for adjusting the pH in the reaction, one of ordinary skill in the art would have found it obvious to employ formic acid as the acid in the buffer as well, with a reasonable expectation of success in buffering the composition. 
Regarding the concentration of the formic acid, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the composition. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using the claimed concentration ranges would produce anything other than expected results. 
Claims 13 and 15-16: Lu et al discloses a process for forming the glyoxalated polyacrylamide polymer composition comprising reacting glyoxal in alkaline (pH of 7-10) aqueous solution with a base polyacrylamide polymer comprising at least 25 wt-% cationic monomers (30 wt-%, DADMAC is used in Examples 1-2), the base polymer having a molecular weight in some embodiments from 3.000 to 13,000 Da (which significantly overlays the claimed ranges), for example from 5,000 to 9,000 Da (which significantly overlays the claimed ranges); controlling the reaction with a buffer and terminating the glyoxalation reaction once the reaction has reached a desired viscosity by adding an acid (reads on a buffering acid) to obtain a pH from 2 to 5 (which significantly overlays the claimed range) ([0036]-[0037], [0043]-[0044], Example 1, [0057]-[0058]).  As discussed above, it would also have been obvious to add a buffering acid to the composition to stabilize the pH in a claimed range as disclosed by Hagiopol ‘356 [0049].
Lu et al does not disclose the mol-% of cationic monomer in the base polymer, or the viscosity of the base polymer.  However, a polyacrylamide comprising 25 wt-% DADMAC has about 13 mol-% of DADMAC (which lies in the claimed ranges), while the polyacrylamide comprising 30 wt-% DADMAC used in Examples 1-2 has about 16 mol-% of DADMAC (which lies in the claimed ranges).  

Regarding the viscosity at the termination of the reaction, it is known in the art that, if the reaction is not stopped, the reaction will continue, the viscosity of the reacting solution will continue to increase due to crosslinking of the polymers by glyoxal (which also results in increasing molecular weight), and the solution can gel (Coscia et al, col 6, lines 37-50; Hagiopol ‘356, [0013]).  It is within the skill of one of ordinary skill in the art to determine a viscosity in the claimed range when the reaction is terminated to avoid gelation and achieve a desired molecular weight.  
The claimed method of forming the glyoxalated polyacrylamide polymer composition would thus have been obvious over the disclosure of Lu et al in view of Hagiopol ‘356.
Claim 18: Lu et al discloses adding the glyoxalated polyacrylamide polymer composition to a pulp stock (reads on a fibre stock, which must obviously be obtained), and forming the pulp stock into a paper sheet ([0061], Example 3).  The inventive compositions provided strength comparable to other commercial GPAM products having a lower solids content [0064].

Claim 21: Lu et al discloses adding the glyoxalated polyacrylamide polymer composition on a solids (dry) basis to pulp in an amount from about 0.5 to about 12 lb/ton (about 0.23 to about 5.45 kg/ton) of dry fiber, for example from about 3 to about 10 lb/ton (about 1.36 to about 4.55 kg/ton) of dry fiber [0051], each disclosed range significantly overlaying the claimed range.  Adding a claimed amount of glyoxalated polyacrylamide polymer composition to a pulp would have been obvious with a reasonable expectation of success in increasing the strength.
Claim 22: The pulp was recycled OCC pulp [0061], which reads on at least 50% recycled pulp.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious a glyoxalated polyacrylamide polymer having the combination of composition and properties as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748